Citation Nr: 0820770	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-36 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a rash.

2.  Entitlement to service connection for circumcision, 
claimed as secondary to a rash.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio in which the RO denied service 
connection for circumcision due to a rash and granted service 
connection for service-connected residual post-operative 
acromioclavicular joint separation 
and assigned a 10 percent disability rating.  

Although one of the issues on appeal was characterized as a 
single claim of entitlement to service connection for 
"circumcision due to rash," the Board notes that this issue 
appears to encompass two distinct claims for service 
connection, the first being service connection for a rash on 
a direct basis, and the second being service connection for 
circumcision as secondary to that rash.  Both claims appear 
to have been implicitly argued by the veteran and adjudicated 
by the RO.  Accordingly, the Board has recharacterized this 
issue on the title page as two distinct claims.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's chronic tinea cruris had its onset during 
service. 

2.  The competent medical evidence of record does not show 
that the veteran has any current residuals of a circumcision. 

3.  The competent medical evidence of record indicates that 
the veteran's left shoulder disability is not shown to be 
manifested by more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  Service connection for a rash is warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).  

2.  Residuals of a circumcision were not incurred in or 
aggravated by active military service and were not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2007)..  

3.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of post-operative 
acromioclavicular joint separation are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
Element (4), the requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim, was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in November 2003, 
in which the RO advised the veteran of the evidence needed to 
substantiate his claim of service connection for the issue on 
appeal.  The veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that he believes 
pertains to his claims.  The veteran appealed the initial 
evaluation assigned for his shoulder disability and he was 
subsequently informed, by way of an April 2006 letter, as to 
the criteria for assigning appropriate disability ratings and 
awarding effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Additionally, the April 2006 
letter specifically indicated the type of evidence considered 
in assigning a disability rating. 

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, as the Board concludes below 
that the clear weight of the evidence is against the 
appellant's claim for an increased rating, any question as to 
an appropriate evaluation or effective date to be assigned 
are rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have had any effect on 
the case, or to have caused injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's medical records are in the file.  
The veteran has at no time referenced outstanding, available 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007). 

The veteran was provided appropriate medical examinations in 
December 2005.  The examinations in this case, as well as the 
veteran's own lay statements, provide an adequate record upon 
which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will 
proceed to a decision. 

1.  Entitlement  to service connection for a rash and for 
circumcision secondary to the rash.

Relevant law and regulations

Service connection-in general 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2007).  This includes any increase in disability that 
is proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  As the new 
regulation appears restrictive, the Board shall not give 
impermissibly retroactive effect to the new regulation in 
this case.  See 38 C.F.R. § 3.310 (effective October 10, 
1006).

Skin rash

The veteran seeks service connection for a rash in the area 
of the groin, which he contends is a result of active 
service.  

At the outset, the Board notes that a March 1971 rating 
decision reveals that the veteran was awarded service 
connection for a skin condition for treatment purposes only; 
there is no indication in the record that service connection 
was ever established for the purposes of compensation.

With respect to the matter of a current disability, the Board 
notes that the December 2005 VA examiner diagnosed the 
veteran with tinea cruris.  Furthermore, the service medical 
records, indicate that the veteran was diagnosed with tinea 
cruris in August 1970 and with possible chancroid and tinea 
corporis in September 1970.  

As to whether the current disability is related to the 
findings in service, the Board finds that the record supports 
such a link.  Though the December 2005 VA examiner does not 
specifically state that a nexus exists, the Board finds that 
such an opinion can be inferred from the report of that 
examination.  The examiner noted in the detail the veteran's 
description of his symptoms in service, and following 
service, and the examiner noted a current diagnosis of tinea 
cruris.  Although the examiner did not explicitly link the 
current diagnosis to service, it appears from the overall 
tone of the report that the examiner did presume that the 
currently diagnosed disability was the same as the skin rash 
described in service.  This presumption by the examiner is 
consistent with the fact that tinea cruris in the groin area 
was specifically diagnosed in August 1970 and again in 
December 2005, and the veteran's own lay descriptions point 
to a continuity of symptomatology during the period in 
between.  The Board believes that skin rashes are among the 
types of disabilities that lend themselves to lay 
observation; thus, the veteran is competent to report having 
skin rashes on several occasions in service, and to describe 
the symptoms he experienced at that time.  See Falzone v. 
Brown, 8 Vet. App. 398 (1995); McCartt v. West, 12 Vet. App. 
164 (1999)

Accordingly, the Board concludes that that service connection 
for tinea cruris is warranted, and the benefit sought on 
appeal is granted.

Circumcision

The veteran also seeks service connection for a circumcision, 
which was performed within several months of his separation 
from service.  He essentially contends that the circumcision 
occurred secondary to his claimed skin rash.  

As discussed in detail above, the Board concedes that the 
veteran's tinea cruris had its onset while on active duty, 
and that service connection for this disability is warranted.  
The Board also concedes that the veteran underwent a 
circumcision in December 1970, which was only two months 
following separation from service; however, the reason for 
the circumcision was noted by the examining urologist as 
recurrent balanitis.  Tinea cruris was not identified on 
physical examination, nor was it noted to be a contributing 
cause of the circumcision.

However, even assuming that the balanitis was present in 
service, or that tinea cruris was a contributing cause, the 
records does not reveal any current residuals of the 
circumcision.  During his December 2008 VA examination, it 
was noted that he had a circumcision shortly after discharge, 
but no current residuals were noted.  The veteran's current 
symptoms were attributed by the examiner to tinea cruris, 
which was the only diagnosis noted in the report.  In 
addition, the examiner specifically found that there was no 
scarring or disfigurement present.

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim for 
residuals of a circumcision, or to even identify 
symptomatology he believes is attributable directly to the 
circumcision; he has failed to do so.  See 38 U.S.C.A. § 
5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].  

In the absence of any current residuals of a circumcision, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  

In summary, as VA examination revealed no current residuals 
of the veteran's circumcision, the Board finds that the 
preponderance of the evidence is against granting service 
connection.  Thus, the benefit sought on appeal is denied.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected shoulder disability.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The veteran's service-connected left shoulder disability is 
currently rated pursuant to 38 C.F.R. 4.71a, Diagnostic Codes 
5010-5201 [arm, limitation of motion of]. 
See 38 C.F.R. § 4.27 (2007) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen]; see also 38 C.F.R. § 4.27 (2007) [unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and 
"99"].

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis substantiated by x-rays will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 30 percent evaluation in the 
major extremity.  Limitation of motion to 25 degrees from the 
side warrants a 40 percent evaluation for the major 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

The Board observes that the veteran's right upper extremity 
is his major dominant extremity.  See 38 C.F.R. § 4.69 (2007) 
[a distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Analysis

As noted above, the veteran's service-connected left shoulder 
disability is currently rated as 10 percent disabling under 
Diagnostic Code 5010-5201.  See 38 C.F.R. Under Diagnostic 
Code 5010, a 10 percent rating contemplates an otherwise 
noncompensable degree of limitation of motion verified by 
objective confirmed symptoms such as painful motion.  This is 
the maximum rating available under that code for arthritis in 
a single major joint.

As stated above, to warrant a 20 percent rating for the 
veteran's service- connected left shoulder disability under 
Diagnostic Code 5201, the medical evidence must demonstrate 
limitation of motion to shoulder level, or 90 degrees.

The September 2004 VA examiner concluded that the forward 
flexion and abduction of the left shoulder was 160 degrees, 
internal rotation and external rotation were 90 degrees 
actively, but passively he could fully abduct to 180 degrees 
and fully flex to 180 degrees with pain occurring throughout 
the range of motion.  The examiner found no additional 
limitation due to other functional factors; therefore, a 
higher rating could not be provided on the basis of flare-
ups, weakness, fatigability, incoordination, or pain.  38 
C.F.R. § 4.40, 4.45, 4.59; see De Luca v. Brown, 8 Vet. App. 
202 (1995).

The December 2004 VA examiner concluded that the veteran 
could actively abduct the shoulder to 130 degrees, with pain 
at the extremes.  He could forward flex 130 degrees, again 
with pain at the extremes.  He could externally and 
internally rotate 90 degrees, and passively he could abduct 
and flex a full 180 degrees.  The examiner further concluded 
that there was pain and tenderness throughout the range of 
motion, worse at the extremes of the shoulder.  No swelling, 
instability, or deformity was noted.  Finally, the examiner 
concluded that according to Deluca, repetitive use causes 
increase in ache and pain, soreness, tenderness, and 
fatigability.  

These findings do not support the award of an increased 
evaluation under Diagnostic Code 5201.  Although the December 
2004 VA examiner established an additional functional 
impairment due to the veteran's shoulder disability, the 
Board finds that the effects of pain reasonably shown to be 
due to the veteran's service-connected shoulder disability 
are contemplated in the 10 percent rating assigned under 
Diagnostic Code 5010.  Both the September 2004 and December 
2005 VA examiners concluded that the veteran is still capable 
of performing normal daily activities.  There is no 
indication that pain due to the veteran's disability has 
caused functional loss greater than that contemplated by the 
10 percent evaluation assigned.  Therefore, an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board has considered other diagnostic codes applicable to 
the shoulder and arm.  However, there is no evidence of 
ankylosis of scapulohumeral articulation, or functional 
impairment comparable to ankylosis of the scapulohumeral 
articulation, so as to warrant a higher rating under DC 5200.  
The evidence also fails to show that there is nonunion, 
fibrous union, or loss of the head of the humerus, so as to 
warrant consideration of DC 5202, or evidence impairment of 
the clavicle or scapula in the form of malunion, nonunion, or 
dislocation, so as to warrant consideration of DC 5203.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
shoulder disability has not changed appreciably since the 
veteran filed his claim.  There appear to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a 10 percent disability 
rating was properly assigned for the entire period from the 
date of service connection, October 29, 2003.  Staged ratings 
are not appropriate.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected shoulder disability.


ORDER

Entitlement to service connection for a rash is granted.

Entitlement to service connection for circumcision due to a 
rash is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected shoulder disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


